 Case 2:18-cv-06742-RGK-PJW Document 124 Filed 11/14/19 Page 1 of 3 Page ID #:4168



     Paul J. Cambria, Jr. (CA 177957)
 1           pcambria@lglaw.com
 2   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite 120
 3   Buffalo, New York 14202
     Telephone: (716) 849-1333
 4   Facsimile: (716) 855-1580
 5
     Attorneys for Michael Lacey
 6
                         IN THE UNITED STATES DISTRICT COURT
 7
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9
     In the Matter of the Seizure of:     Case No. 2:18-cv-06742-RGK-PJW
10
   Any and all funds held in Republic     CLAIMANT MICHAEL LACEY’S
11 Bank of Arizona Account(s) xxxx1889,
                                          JOINDER IN JAMES LARKIN’S LEGAL
12 xxxx2592, xxxx1938, xxxx2912, and,     AUTHORITY FOR OPPOSITION TO
   xxxx2500.
13                                        SEIZURE WARRANTS AND BASIS FOR
                                          RELIEF
14

15                                        Assigned to Hon. R. Gary. Klausner
                                          Courtroom 850
16

17

18

19

20

21

22

23

24

25

26

27

28
 Case 2:18-cv-06742-RGK-PJW Document 124 Filed 11/14/19 Page 2 of 3 Page ID #:4169




 1   TO THE COURT AND ALL COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE THAT Claimant Michael Lacey, by and through
 3   his counsel, will and hereby does join in James Larkin’s Legal Authority for
 4   Opposition to Seizure Warrants and Basis for Relief [Doc. 106], and adopts all of
 5   the positions set forth in the Opposition as if fully set forth herein.
 6         Mr. Lacey joins in the Opposition because he is “so similarly situation [to Mr.
 7   Larkin] that filing an independent [opposition] would be redundant.” Tatung Co.,
 8   Ltd. v. Shu Tze Hsu, 217 F. Supp. 3d 1138, 1151 (C.D. Cal. 2016). Like Mr. Larkin,
 9   Mr. Lacey holds an interest in assets that were seized pursuant to civil seizure
10   warrants issued by the magistrate judges in this District, and which are the subject
11   of Mr. Larkin’s Motion to Vacate of Modify Seizure Warrants (the ‘Seizure
12   Motion”) [Doc. 6]. The Opposition raises issues that are directly relevant to and
13   overlap with the seizures of Mr. Lacey’s assets. All of the arguments made in the
14   Opposition therefore apply with equal force to the seizure warrants issued against
15   the assets in which Mr. Lacey holds an interest.
16

17

18

19
     DATED: November 14, 2019             Respectfully submitted,

20                                        Paul J. Cambria, Jr.
21
                                          Lipsitz Green Scime Cambria LLP

22

23
                                          By: /s/ Paul J. Cambria, Jr.
24                                            Paul J. Cambria, Jr.
25                                            Attorneys for Michael Lacey

26

27

28
 Case 2:18-cv-06742-RGK-PJW Document 124 Filed 11/14/19 Page 3 of 3 Page ID #:4170




 1

 2
                               CERTIFICATE OF SERVICE
 3

 4
            I hereby certify that on November 14, 2019, I filed the foregoing with the United
 5   States District Court for the Central District of California using the CM/ECF system.
 6
            I hereby certify that on November 14, 2019, a copy of the foregoing was also
 7   delivered to the following via CM/ECF:
 8
           JOHN K. KUCERA, ESQ.
 9         Assistant U.S. Attorney
10         U.S. Attorney’s Office
           Asset Forfeiture Section
11         312 North Spring Street
12         Los Angeles, CA 90012

13

14
     Dated:       Buffalo, New York
15                November 14, 2019
16
                                             /s/Kristina Drewery
17                                           Kristina Drewery
18

19

20

21

22

23

24

25

26

27

28
